Citation Nr: 0945894	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  05-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
instability of the right knee.

2. Entitlement to a rating in excess of 10 percent for right 
knee arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel





INTRODUCTION

The Veteran had active service from September 1947 to March 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Board denied the Veteran's above claims in January 
2008.

2. The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).

3. The Veteran died in June 2008, while his appeal to the 
Court was pending.

4. In March 2009, the Court dismissed the Veteran's appeal to 
the Court and vacated the Board's January 2008 decision.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a Veteran appeals to the Court an 
adverse determination of the Board with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies while the 
appeal is pending, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal before the Court.  
See, e.g., Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If 
the Court vacates the Board's decision in that situation, its 
action has the legal effect of nullifying the underlying 
adjudication by the agency of original jurisdiction (AOJ).  
See, e.g., 38 C.F.R. § 20.1104 (2009);  Yoma v. Brown, 8 Vet. 
App. 298 (1995).  In such a situation, because there is no 
longer a viable underlying decision by the AOJ, the Board is 
without jurisdiction to take further action on the merits of 
the Veteran's appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).

In the present case, the record shows that the Board denied 
the Veteran's claims in January 2008. The Veteran appealed 
the Board's decision to the Court. Unfortunately, however, he 
died in June 2008, while his appeal to the Court was pending.  
In March 2009, the Court dismissed the Veteran's appeal to 
the Court and vacated the Board's January 2008 decision, per 
Landicho. 

Under applicable law, outlined above, and in light of the 
Court's decision in this case, it is the Board's conclusion 
that it does not have jurisdiction to take further action on 
the merits of the Veteran's appeal.  Inasmuch as the Board's 
January 2008 decision has been vacated, and the underlying 
decision by the RO nullified, there is no legal basis upon 
which the Board may proceed further. The appeal must be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).



ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


